ORDER

This matter, having come before the Court upon the filing of a Petition for Disciplinary or Remedial Action against Respondent, Ronald Allen Wray, pursuant to Maryland Rule 16-778(a); and a Show Cause Order having been issued thereafter with responses having been filed by Bar Counsel and Respondent, it is this 22nd day of September, 2014
ORDERED, by the Court of Appeals of Maryland, that the Respondent, Ronald Allen Wray, be, and he is hereby suspended, effective immediately, from the further practice of law in the State of Maryland, pending further Order of this Court, pursuant to Maryland Rule 16-778(e); and it is further
ORDERED that the Clerk of this Court shall strike the name of Ronald Allen Wray from the register of attorneys, and pursuant to Maryland Rule 16-760(e), shall certify that fact to the Trustees of the Client Protection Fund and the clerks of all judicial tribunals in the State.